PER CURIAM.
Edna J. Favreau appeals a post-judgment order requiring the judicial sale of her former marital residence. We affirm.
*608The marital residence was ordered sold by private sale in the May 31, 1994 final judgment of dissolution of marriage. Apparently, the residence was not sold in a private sale, and the court ordered the instant judicial sale. The appellant is not contesting the manner of sale; she is contesting the requirement that a sale take place.
The requirement that the former marital residence be sold is res judicata and cannot now be contested.
AFFIRMED.
DAUKSCH, PETERSON and THOMPSON, JJ., concur.